Name: Commission Regulation (EEC) No 1352/76 of 11 June 1976 on the classification of products falling within heading No 15.02 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 6 . 76 Official Journal of the European Communities No L 153/33 COMMISSION REGULATION (EEC) No 1352/76 of 11 June 1976 on the classification of products falling within heading No 15.02 of the Common Customs Tariff fats derived from parts of the animal carcase other than those used for obtaining tallows ; whereas having regard to current technology, the tallows which fall within heading No 15.02 therefore have both :  a titre of 40 ° C or more, determined by the ISO R 935 method ; and  a colour index of 21 or less, determined by the method laid down by the Fatty Analysis Committee (USA); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (*), as last amended by the Act of Accession (2), and in particular Article 3 thereof, Whereas provisions are required to ensure the uniform application of the Common Customs Tariff nomenclature as regards the classification of tallows of bovine cattle, sheep or goats which contain small quantities of fats derived from parts of the animal carcase other than those used for obtaining tallows ; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 of 28 June 1968 (3), as last amended by Regulation (EEC) No 561 /76 (4), refers to fats of bovine cattle, sheep or goats under heading No 1 5.02 ; Whereas tallows, even if they contain fats derived from parts of the animal carcase other than those used for obtaining tallows (the fatty parts surrounding the entrails and the muscles), remain classified under heading No 15.02 provided that they retain their characteristics as tallow ; Whereas in order to retain their characteristics as tallow, the said products, having regard to commercial requirements, may contain only a small proportion of Tallows of bovine cattle, sheep or goats which contain small quantities of fats derived from parts of the animal carcase other than those used for obtaining tallows, shall not fall within heading No 15.02 of the Common Customs Tariff unless they have both :  a titre of 40 ° C or more, determined by the ISO R 935 method ; and  a colour index of 21 or less, determined by the method laid down by the Fatty Analysis Committee YUSA). Article 2 This Regulation shall enter into force on 1 August 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 June 1976 . For the Commission Finn GUNDELACH Member of the Commission ( ¢) OJ No L 14, 21 . 1 . 1969, p. 1 . (2) OJ No L 73, 27. 3 . 1972, p. 14. (3) OJ No L 172, 22 . 7. 1968, p. 1 . (4) OJ No L 67, 15 . 3 . 1976, p. 11 .